Citation Nr: 1759849	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  14-07 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for lupus, to include as secondary to a service-connected left knee disability.  

2.  Entitlement to a disability rating in excess of 20 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from November 1987 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran appeared at a Travel Board hearing in March 2016.  A transcript is of record.  

The Veteran has requested a Videoconference hearing for pending appeals with respect to claims to reopen claims of service connection for bilateral leg disabilities, a low back disability, and a dermatological condition of the lower extremities.  In addition, a Videoconference hearing has been requested for an appeal regarding entitlement to an increase in rating for bilateral hallux valgus deformity in the feet.  These matters were not addressed in the March 2016 hearing, and have been referred to the Board's hearing scheduling team for further actions.  The Veteran will have an opportunity to provide testimony before a Veterans Law Judge regarding these claims, and subsequently, an additional decision by that VLJ will be issued.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND


Accordingly, the case is REMANDED for the following action:

1. Reasons for remand: The Veteran has alleged a worsening of his service-connected left knee in the form of an injury to the joint, after a VA examination in 2011. A new examination addressing the severity of the left knee is necessary. He has also raised a theory of entitlement as to potential linkage between an aggravation of joint pain and outbreaks of lupus.  A VA examination addressing etiology should thus be afforded.

2.  Obtain all outstanding VA clinical records and associate them with the claims file.  In particular, any recent radiographic findings of the Veteran's left knee, to include as taken after a recent traumatic injury to the joint (2015 to the present) should be obtained.  

3.  Schedule the Veteran for comprehensive VA orthopedic and rheumatology examinations.  Ask the examiners the following:  

a) The orthopedist should examine the Veteran's left knee and ascertain the severity of the service-connected disability picture.

*Flexion and extension of the knee joint should be measured.  Three repetitions of range of motion should be completed, and the point where pain begins should be documented.  

*The examiner should expressly note the presence of flare-ups of pain, and should document as to if weakness, fatigability, or incoordination is present.  To the extent it is medically possible, the examiner should report any additional limitations associated with pain on flares or associated with noted weakness, fatigability, and/or incoordination.  

*The examiner should determine as to if lateral instability or subluxation is present in the knee joint.  

*When conducting examination of the joint, the examiner should, to the extent possible, note passive and active range of motion and describe any additional limitations associated with weight-bearing on the joint.  

*The Veteran's credible reports of increase in pain, and his noting of experiencing an additional injury in recent years, should be noted in the examination report.  

b)  The rheumatologist should assess the nature and etiology of current lupus.  

*Specifically, the examiner should opine as to if the Veteran's current lupus was caused by active service or by his service-connected disorder.  

*To that extent, the Veteran's credible reports of facial rashes experienced in service, to include his being placed on a "shaving profile," should be discussed. 

*The Veteran's assertion regarding a linkage between a joint trauma and a lupus exacerbation should be expressly discussed.  Specifically, ask the examiner whether the service-connected left knee joint caused, or aggravated beyond the natural progression of the disease process, current lupus.  

WITH RESPECT TO BOTH OPINIONS, THE RESPECTIVE EXAMINERS MUST PROVIDE DETAILED EXPLANATIONS TO SUPPORT THEIR OPINIONS.  CONCLUSORY OR UNSUPPORTED OPINIONS ARE NOT SUFFICIENT, NOR IS IT ACCEPTABLE TO REST A MEDICAL OPINION MERELY ON A LACK OF CONTEMPORANEOUS MEDICAL EVIDENCE IN THE CLAIMS FILE.  

4.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




